Title: Thomas Cooper to Thomas Jefferson, 15 April 1819
From: Cooper, Thomas
To: Jefferson, Thomas


          
            
              Dear Sir
               Ap. 15. 1819. Philada
            
            M. Leshot found me yet confined to my bed; he gave me 125 Dlrs, and by the time he returns from New York, I shall in all probability be enabled to procure the Stoves. Mr Slack goes tomorrow to Norfolk & thence to Charlottesville.
            As to the Seal, I must wait till I can get up, and procure a classic drawing of the Peplon. The Peace Minerva, I believe has wings to her helmet. I know of no emblems of the arts of peace, but the astronomical Gnomon, and the Sphere; both of which we know were the instruments of the Antients. You have said nothing about the Size. I shall get it made as small as is consistent with distinctness in the figure & the reading. I fear I cannot promise much excellence in the execution, but if I get a drawing made first it can be copied. I will endeavour to engage a tin man as soon as I can, for he will be necessary to my operations also.
            I shall hunt through such authorities as I can find here for the  Minerva. Accept my best wishes.
            Thomas Cooper
          
          
            I sent to Mr Ware; he is gone into the Country. His wife promises he shall call on me, immediately on his return.
          
        